UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6095


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER BROCKMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:08-cr-00467-HFF-5; 6:10-cv-70152-HFF)


Submitted:   April 18, 2012                 Decided:   April 27, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Brockman, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
               Christopher       Brockman          seeks    to    appeal         the    district

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                    “[T]he

timely    filing    of     a    notice    of       appeal    in    a   civil       case      is    a

jurisdictional requirement.”                  Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order denying Brockman’s § 2255

motion    was     entered        on     the    docket        on    February            2,    2011.

Brockman’s      notice     of    appeal       is    dated    January        6,    2012.         See

Houston v. Lack, 487 U.S. 266, 276 (1988).                             Because Brockman

failed    to    file   a       timely    notice      of     appeal     or    to        obtain     an

extension or reopening of the appeal period, * we dismiss the



     *
       Brockman filed a letter in the district court stating that
he had not received the order and judgment until December 8,
2011.    However, even construing the letter as a request for
reopening, the district court lacked authority to reopen the
appeal period as the letter was not filed within the requisite
(Continued)
appeal.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in   the    materials

before    the   court   and   argument   would   not   aid    the   decisional

process.



                                                                     DISMISSED




180 days following the entry of judgment.              See Fed. R. App. P.
4(a)(6).